Title: From Thomas Jefferson to Mayer & Brantz, 9 October 1807
From: Jefferson, Thomas
To: Mayer & Brantz


                        
                            Messrs. Mayer & Brantz
                            
                            Washington Oct. 9. 07.
                        
                        Your favor of Sep. 29. I found here on my return to this place. the books of which you were so kind as to
                            send me a list, as imported on order of mr Reibelt, were none of them intended for me, as I already possess the whole of
                            them.
                        The small sum of 3.12 due you for a book on a former occasion was included in a larger remittance to mr
                            Christie the last month. it had waited because it was small & fractional till some other remittance would enable me to
                            include it. I salute you with great esteem & respect
                        
                            Th: Jefferson
                     
                        
                    